Citation Nr: 0424845	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for 
the service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for claimed chloracne.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.







WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1968 to December 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 RO rating decision.  

In the course of his appeal, the veteran offered testimony 
before the undersigned Veterans Law Judge at a hearing held 
at the RO in April 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
the claimants in substantiating their claims.  VCAA §3(a), 
114 Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2003)).  

The Board notes that, at the April 2004 hearing, the veteran 
submitted a compact disk containing photographs taken of his 
skin for review.  The submission of additional records 
referable to an examination by a private medical examiner and 
physician's assistant also was discussed at that time.  After 
careful review of the record, the Board finds that the 
reports have not been included in the claims folder.  

Additionally, in an April 2004 letter to the Board, the 
veteran did not fully waive RO review of the additional 
evidence submitted at the time of the hearing.  As the 
veteran has not waived this right, the case must be remanded 
for such consideration.  

Under the VCAA, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

The veteran contends that he has been breaking out with cysts 
and boils since returning from the Republic of Vietnam in 
January 1970, due to exposure to herbicides in service.  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The new law provides that an 
examination is necessary where there is competent evidence of 
a current disability, evidence that the current disability 
may be related to service, and the evidence is insufficient 
to decide the claim.  See 38 U.S.C.A.§ 5103A.  

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition or injury experienced in service, VA should seek a 
medical opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, an examination is required to ascertain the 
nature and likely etiology of the claimed skin condition.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Specifically, the RO should seek to 
obtain the "public employees retirement 
association" evaluation of the veteran's 
PTSD, referred to in the April 2004 
hearing.  

4.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his PTSD and 
chloracne.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

5.  The RO should arrange for the veteran 
to undergo a VA examination with a 
dermatologist for the purpose of 
determining the nature and likely 
etiology of his claimed skin disorder.  
All necessary tests and studies should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran has a current skin 
disability to include that manifested by 
chloracne due to herbicide exposure or 
other disease or injury in service.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  

6.  Following the completion of the 
requested development, the RO should 
review the claims based on the evidence 
of record.  All indicated development 
should be undertaken in this regard.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


